Citation Nr: 1220926	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that rating decision, the RO denied the benefit sought on appeal. 

In March 2011, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the weight of the evidence shows that her current diagnosed glaucoma is related to the symptoms she first experienced during her period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).   Since the full benefit is being granted in this case (service connection for glaucoma), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
	
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 

This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan, 451 F.3d at 1336.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran seeks entitlement to service connection for glaucoma.  She contends that her current diagnosed glaucoma had its onset during her period of service.  The Veteran reports that during her period of service, she was informed that she had increased intraocular pressure (IOP) in 1987, ocular hypertension in 1990, and "glaucoma suspect" beginning in 1993.  The Veteran asserts that although she was not diagnosed with glaucoma until 2004, her preliminary symptoms were present during service and she has sought continuous treatment for those symptoms since then.  

A review of the Veteran's service treatment records reveals that during January and February 1987 optometry examinations, she was assessed with increased IOP (intraocular pressure).  A March 1987 ophthalmology follow-up report revealed "No evidence of VF (visual field) or O-N (optic nerve) damage.  A March 1990 optometry examination noted ocular hypertension, OS (left eye) and an August 1993 optometry test described the Veteran's eye condition as "glaucoma suspect".  On December 1998 report of medical history at the time of retirement, it was noted that she had borderline glaucoma.

The Veteran's private treatment records from Dr. D. C. included a January 2001 record that noted that the Veteran had been diagnosed with "glaucoma suspect" for the past 6 years.  Dr. D. C. also noted that the Veteran reported that while she was in the military she was told to have her eyes checked every six months.  She sought continuous treatment and records from February 2004 through May 2011 included a diagnosis of glaucoma.

The record also contains the reports of two VA eye examinations dated in December 2003 and in March 2009.  At the time of both those VA examinations, the examiners concluded that there was no evidence of the disease of glaucoma found on examination.  The March VA examiner record a diagnosis of "glaucoma suspect" and note that the Veteran was using eye drops in both eyes for the condition.

Pursuant to the Board's March 2011 remand directives, the RO/AMC obtained a VA medical opinion in April 2011 in order to reconcile the conflicting evidence of whether the Veteran had a current diagnosis of glaucoma was related to her period of service.  The Board acknowledges that it appears that the April 2011 VA examiner failed to consider some of the private medical evidence contained in the claims folder that reflects a diagnosis of glaucoma, when he determined that a review of the medical evidence does not demonstrate that the Veteran has a current diagnosis of glaucoma.  

Moreover, the April 2011 VA examiner further went on to state that "If this [V]eteran develops or has recently developed glaucoma, it is/was not related to any service incident," without any further statement provided in support of that medical conclusion.  Rather, the VA examiner only noted that the standard of medical care to treat patients with diagnoses of "glaucoma suspect" or "ocular hypertension."  Without a reasoned analysis that is used to support his medical opinion regarding a medical nexus, such a statement has limited, if any, probative value.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the April 2011 VA examiner failed to provide any medical statement in support of that negative medical nexus opinion, and more importantly, the VA examiner did not address the medical evidence that demonstrates an onset of glaucoma symptoms in service and the continuous treatment of those symptoms since service.  The Board considers the 2011 medical opinion to be inadequate for adjudication purposes and to lack any probative value that can be used against the Veteran's claim.  See Id., 22 Vet. App. at 304.
In this case, the private treatment records from Caplan Eye Clinic dated since 2004 establish that the Veteran has a current diagnosis for glaucoma.  Her service treatment records confirm that diagnostic testing showed she was considered to have "glaucoma suspect" during her period of service, and at the time of her separation examination, it was felt that she had borderline glaucoma.  

While the record does not contain a medical nexus statement that links the Veteran's current diagnosed glaucoma to her service, based on the descriptions of the symptoms that she reported first occurred in service, she was subsequently diagnosed by her treating eye professionals with glaucoma.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Id., 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the private treatment records starting in 2001 reflect that the Veteran has been diagnosed with glaucoma based on her description of the symptomatology that she first experienced in service and since then.  See Jandreau, 492 F.3d at 1377.  Moreover, her reported medical history of "glaucoma suspect" is confirmed in her service treatment records, and there is competent medical evidence that shows she has continued to experience similar symptomatology since then, which establishes a continuity of symptoms after service to support an award of service connection.  See 38 C.F.R. § 3.303(b).  

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance on whether the Veteran's current diagnosed glaucoma is related to the symptoms that she first experienced in service and that she has continued to experience since then.  Here, there is medical of evidence of "glaucoma suspect" shown in service and there is subsequent diagnosis of glaucoma based on her description of those earlier symptoms.  In addition, it was only a short period of two years between the onset of the symptoms and formal diagnosis of glaucoma.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's glaucoma first manifested in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's glaucoma is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for glaucoma is warranted.  


ORDER

Entitlement to service connection for glaucoma is granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


